 Case 3:18-cv-01169-HES-JBT Document 8 Filed 02/15/19 Page 1 of 3 PageID 95



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


LARRY G. PHILPOT,

            Plaintiff,

v.                                             CASE NO. 3:18-cv-1169-J-20JBT

JOHN OR JANE DOE,

            Defendant.
                                     /

                                    ORDER

      THIS CAUSE is before the Court on Plaintiff’s Motion for Leave to Take

Immediate Discovery (“Motion”) (Doc. 7). On January 30, 2019 the Court denied

Plaintiff’s previously filed Motion for Leave to Take Immediate Discovery (Doc. 5)

without prejudice to Plaintiff filing a revised motion and attaching the proposed

subpoena that is the subject of the Motion. Upon consideration of the Motion and

related filings, the Court finds that good cause exists to allow service of the

proposed subpoena on Perfect Privacy, LLC.

      Accordingly, it is ORDERED:

      1.    The Motion (Doc. 7) is GRANTED to the extent that Plaintiff may issue

the proposed subpoena to Perfect Privacy, LLC after altering the return date in

accordance with the instructions in paragraph four herein.
 Case 3:18-cv-01169-HES-JBT Document 8 Filed 02/15/19 Page 2 of 3 PageID 96



      2.     Plaintiff may serve Perfect Privacy, LLC under Federal Rule of Civil

Procedure 45, commanding it to provide Plaintiff with the information identified in

the subpoena. Plaintiff shall attach to the subpoena a copy of this Order.

      3.     If and when Perfect Privacy, LLC is served with the subpoena, it shall

give written notice, which may include e-mail notice, to any affected registrant(s),

and such notice shall include a copy of this Order and inform the registrant(s) of

their right to challenge the subpoena in court.

      4.     If Perfect Privacy, LLC and/or any identified party wishes to modify,

quash, or otherwise challenge the subpoena, and/or service thereof, such party

must do so before the return date of the subpoena, which shall be at least twenty-

one (21) days from the date of service. Perfect Privacy, LLC shall preserve but

not disclose any subpoenaed information pending the resolution of any timely filed

motion.

      5.     Plaintiff may use the information disclosed in response to the

subpoena served on Perfect Privacy, LLC only as necessary to prosecute this

action.

      6.     The Motion is DENIED is all other respects.

      DONE AND ORDERED at Jacksonville, Florida, on February 15, 2019.




                                         2
 Case 3:18-cv-01169-HES-JBT Document 8 Filed 02/15/19 Page 3 of 3 PageID 97



Copies to:

Counsel of Record




                                     3
